DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 11/19/2020 has been entered.  Claims 1-4, 6-9, 11-15, 17-19 and 21 are pending.  Claims 1-2, 4, 6-9, 11-13, 15, 17 and 19 are currently amended.  Claims 5, 10, 16 and 20 have been canceled without prejudice.  Claim 21 is newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 11, 12, 14, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (Ma), US Patent Application Publication No. US 2015/0186019 A1 in view of Eilers, US Patent Application Publication No. US 2009/0249239 A1, further in view of Coulombe et al. (Coulombe), US Patent Application Publication No. 2010/0150459, and further in view of Drieu et al. (Drieu), US Patent Application Publication No. US 2009/0228784 A1.

As to independent claim 1, Ma discloses a web page reformatting method, comprising:
detecting a predefined action performed by a user on a target element in a web page, wherein the predefined action indicates that the user expects to change a formatting manner of the target element in the web page (paragraphs [0044]-[0047]: detecting a click on an area in the webpage, obtaining a tag of the area, determines an image is presented in the area, and receiving a command and triggering a processing corresponding to the command to be performed/manipulated on the image);
acquiring an action parameter of the predefined action in response to that the predefined action is detected (paragraphs [0044], [0054]: the command interface for image manipulation has been configured in capable of zooming, rotating, and adjusting the image; receiving an operation instruction triggered by the operation menu (Figure 3));
computing an updated style of the target element according to the action parameter (Figure 3 and paragraphs [0058] and [0066]): an operation corresponding to the operation instruction is performed on the image); and
 reformatting the target element in the web page according to the updated style (paragraph [0058]: the processed image is loaded into the window to cover the un-processed image), wherein 
	the reformatting the target element in the web page comprises performing, on the target element, and adjustment, the adjustment comprises at least one rotation, scaling, or translation (paragraph [0044]: the command interface of image manipulation, for example, command interface capable of zooming, rotating, tone adjusting, etc.).
Ma, however, does not explicitly disclose reformatting a non-target element in the web page, in response to the reformatting of the target element in the web page, according to the original web page style.
In the same field of endeavor, Eilers discloses in 10 and paragraph [0066] that a web page being edited by a user.  Eilers further discloses an image 1005 is selected and uploaded into the webpage at the left top corner of text 1001 (see Figure 12).  Eilers further discloses the user then decides to move the image 1050 to a different position, which is at the beginning of the second paragraph in text 1001 (see Figures 14-16).  As shown in Figures 14-15, the transition of the image 1050 moving from left top corner of the first text/paragraph to a new left top corner of the second text/paragraph, and the second text/paragraph also changes its format in which the text in the second text/paragraph is reflowed.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include reformatting a non-target element in the web page, in response to the reformatting of the target element in the web page, according to the original web page style, as taught by Eilers for the purpose of enhancing users to edit web elements/content.
Ma and Eilers, however, do not disclose wherein the reformatting the target element in the web page comprises performing, on the target element, a micro-adjustment, the micro-adjustment comprises at least one of rotation, scaling, or translation, and the micro-adjustment is of a smaller magnitude than the adjustment, and is performed after the adjustment.
In the same field of endeavor, Coulombe discloses a method for transcoding of an input image into an output image for display on a terminal comprising steps of: prior to the transcoding, generating a data-set comprising transcoding parameters generated by performing an optimal quality transcoding of a set of training images in a training image set T to produce a highest quality transcoded training image for each training image, transcoding the input image into the output image by using a selection of the transcoding parameters (paragraph [0013]).  Coulombe further discloses the transcoding may include scaling, such as change the image resolution (paragraph [0010]).  Coulombe further discloses  selecting the transcoding parameters comprises selecting a transcoding quality factor QFT characterizing fidelity of encoding for the output image, and a transcoding scaling factor zT characterizing a change in image resolution due to the transcoding (paragraph [0013]).  Coulombe further discloses the data-set includes N multi-dimensional matrices including a first matrix storing an average optimal quality factorQFA, a second matrix storing an average optimal-scaling factor zA (page 2, paragraph [0013]).  Coulombe further discloses (1) retrieving the average optimal quality factor QFA stored in the first matrix and the average optimal scaling factor zA stored in the second matrix, (2) transcoding the training image using the QFA and the zA to produce the transcoded training image, (3) determining whether the transcoded training image satisfies the characteristics of the terminal, (4) repeating the steps between (1) to (4) with next smaller value of the “smax” available in the first and the second matrices until the transcoded training image satisfies the characteristics of the terminal (page 3, paragraph [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the systems of Ma and Eilers to include the reformatting the target element in the web page comprises performing, on the target element, a micro-adjustment, the micro-adjustment comprises at least one of rotation, scaling, or translation, and the micro-adjustment is of a smaller magnitude than the adjustment, and is performed after the adjustment, as taught by Coulombe, for the purpose of to modify/transcode of an input image into an output image that satisfies the characteristics of the terminal.
Ma discloses the displaying effects of the image may be manipulated by using any or any combination of programming languages including JavaScript, HTML, CSS, Delphi, VB, C++ and the like (paragraph [0066]).  Ma, however, does not disclose the computing comprising converting the action parameter into a transform attribute of a CSS standard, superimposing a transform attribute of the target element into the transform attribute of the CSS standard; and in response to the superposing, computing the updated style of the target element according to the transform attribute of the CSS standard.  
In the same field of endeavor, Drieu discloses providing a way to perform transforms and animations using Cascading Style Sheets (CSS), providing CSS properties for transform and animations of document content, wherein new CSS properties for transforms allow for rotation, translation, scaling, skewing, perspective, origin, and the like (Abstract).  Drieu further discloses a transform may refer to any transformational properties of an object in a webpage or web application, and exemplary transformational properties may include a three-dimensional look, rotation, translation, scaling, skewing perspective, origin and style (paragraph [0037]).  Drieu further discloses CSS transforms are a method of transforming objects in document content using only CSS and HTML, and using CSS transforms allow a developer of web applications to develop web applications that utilize various transformational properties of CSS transforms to manipulate one or more objects being displayed on the screen (paragraphs [0053]-[0054]).  Drieu further discloses a transform-origin transform may be used to manipulate an object in order to scale around a defined origin of the object, for example, Figure 8A shows object 812 has been scaled downed 50% around origin 811 of (x1, y1) in the local coordinate plane to form object 810, and in Figure 8B shows object 810 has been scaled down 50% around origin 813 of (x2, y2) to produce object 814 (paragraphs [0074]-[0075]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include converting the action parameter into a transform attribute of a CSS standard, superimposing a transform attribute of the target element into the transform attribute of the CSS standard; and in response to the superposing, computing the updated style of the target element according to the transform attribute of the CSS standard, as taught by Drieu, for the purpose of allowing modifying objects in web page using CSS properties.

As to dependent claim 3, Ma discloses wherein the predefined action comprises:
a screen touching gesture operation including at least one rotation, scaling,  
or translation performed on the target element in the web page by the user (paragraph [0044]); or 
selection of a preset action menu item by the user, wherein the action menu item is used to perform an operation including at least one of rotation, scaling, or translation on the target element in the web page, wherein the action parameter comprises: a rotation angle, and/or a scaling coefficient, and/or a translation target location the action parameter of rotation comprises a rotation angle, the action parameter of scaling comprises a scaling coefficient and the action parameter of translation comprises a translation target location (paragraphs [0044], [0056] and [0062]).

Claims 6, 11 and 12 are apparatus, device, and medium claims, respectively, which contain similar limitations of claim 1.  Claims 8, 18 and 14 are apparatus, device and medium claims, respectively, which contain similar limitations of claim 3.  Therefore, claims 6, 8, 11, 12, 14, and 18 are rejected under the same rationale.

As to dependent claim 21, Ma does not disclose wherein the reformatting the target element in the web page comprises: determining boundaries of the target element; determining second boundaries of neighboring elements to the target element; and adjusting a padding surrounding the target element, based on a padding attribute, of the target element to prevent the target element from overlapping with another element based on the boundaries and the second boundaries.

In the same field of endeavor, Drieu discloses specific properties of CSS transforms may include scaling, rotating, translating, skewing, transform matrices, perspective, origin, and style, and each of these properties may be using a CSS created box as a reference point, wherein a CSS box can be created using the CSS code (see code between paragraphs [0059] and [0060]), and the CSS code defines a CSS created box with a width of 100px, a height of 60px, with a 1px solid green border, and the “float:left” applies to the box itself, and may control how the box is positioned relative to surrounding elements (paragraphs [0058]-[0061]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include determining boundaries of the target element; determining second boundaries of neighboring elements to the target element; and adjusting a padding surrounding the target element, based on a padding attribute, of the target element to prevent the target element from overlapping with another element based on the boundaries and the second boundaries, as taught by Drieu.  Drieu suggests creating a box (in transforming an object in a web page) to control how the box is positioned relative to surrounding elements (Drieu, paragraph [0060]).

Claims 2, 4, 7, 9, 13, 15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma, Eilers, Coulombe Drieu as applied to claims 1, 3, 6, 8, 11, 12, 14, 18 and 21 above, and further in view of Christie, US Patent Application Publication No. US 2008/0165141.

As to dependent claim 2, Ma discloses detecting a trigger operation of the user; determining whether the trigger operation meets a preset trigger condition; and in response to the trigger operation meeting the preset trigger condition, detecting the predefined action performed by the user on the target element in the web page (paragraphs [0051]-[0053]: the signal triggered by a click on the content of the webpage is sent by the user via a right mouse button or a left mouse button or a touch  screen), wherein the preset trigger condition comprises:
the trigger operation being a preset screen touching operation, wherein the preset screen touching operation comprises a screen touching operation (paragraph [0053]). 
Ma, however, does not disclose of a screen touch operation, which holding time exceeds a first time threshold, within an effective display range of the target element in the web page; or the trigger operation being selecting a preset trigger menu item.
	In the same field of endeavor, Christie discloses a system, method, and software for implementing gestures with touch sensitive devices such as touch sensitive display for managing and editing media files on a computing device or system (Abstract).  Christie further discloses gestures can be created for detect and effect a user command to rotate an object, zoom in or out of a displayed view, and/or modify objects or text, etc. (paragraph [0073]).  Christie further discloses detection can be made by touches of fingers on the touch sensitive display, and a determination can be made of whether the touch is in a predetermined proximity of a displayed image object that is associated with a selectable file object or the touch on a selected object remains for more than a predetermined period of time (paragraph [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include a screen touch operation, which holding time exceeds a first time threshold, within an effective display range of the target element in the web page; or the trigger operation being selecting a preset trigger menu item, as taught by Christie, for the purpose of providing improvements in the way gestures can be performed on touch sensitive devices, especially with respect to managing and editing media files.

As to dependent claim 4, Ma, however, does not disclose wherein the action parameter further comprises coordinates of an event center point of the predefined action, and
the method further comprises:
determining whether the coordinates of the event center point are within an effective display range of the target element in the web page; and
in a case in which the coordinates of the event center point are within the effective display range of the target element in the web page, performing computing the updated style of the target element according to the action parameter.
	In the same field of endeavor, Christie discloses an image can be converted into a collection or list of features, each feature represents a distinct input such as a touch, and wherein each feature can include its own unique identifier (ID), x coordinate, y coordinate, angle, area A, or the like (paragraph [0065]).  Christie further discloses a photo thumbnail can be rotated to a desired orientation with a finger gesture input, and upon a detection of touch in association with a selectable photo thumbnail, wherein the touch input is gestural in that the touch detected forms a rotational arc about a center portion of the thumbnail, then that input is interpreted to be an instruction to rotate the thumbnail in accordance with the direction of the rotational arc (paragraph [0120]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ma to include the action parameter further comprises coordinates of an event center point of the predefined action, and the method further comprises: determining whether the coordinates of the event center point are within an effective display range of the target element in the web page; and in a case in which the coordinates of the event center point are within the effective display range of the target element in the web page, performing computing an updated style of the target element according to the action parameter, as taught by Christie, for the purpose of providing improvements in the way gestures can be performed on touch sensitive devices, especially with respect to managing and editing media files.

Claims (7, 9), (13, 15) and (17, 19) are apparatus, medium and device claims,  respectively.  Claims (7, 9), (13, 15) and (17, 19) contain similar limitations of claims 2 and 4, respectively.  Therefore, claims 7, 9, 13, 15, 17 and 19 are rejected under the same rationale.

Response to Arguments
	Applicant’s arguments and amendments filed on 11/19/2020 have been fully considered but they are not deemed fully persuasive.  Applicant’s arguments with respect to claims 1-4, 6-9, 11-15, 17-19 and 21 have been considered but are moot in view of the new ground(s) of rejection as explained here below, necessitated by Applicant’s substantial amendment (i.e., the computing comprising converting the action parameter into a transform attribute of a CSS standard, superimposing a transform attribute of the target element into the transform attribute of the CSS standard; and in response to the superposing, computing the updated style of the target element according to the transform attribute of the CSS standard) to the claims which significantly affected the scope thereof.  Please see the rejection with new additional prior art Drieu.

Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
	
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177